United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1697
                      ___________________________

                             Hector Morales-Tigu

                          lllllllllllllllllllllPetitioner

                                        v.

         Jefferson B. Sessions, III, Attorney General of United States

                          lllllllllllllllllllllRespondent
                                  ____________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                                ____________

                         Submitted: February 6, 2018
                          Filed: February 13, 2018
                               [Unpublished]
                               ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
     Guatemalan citizen Hector Morales-Tigu petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge (IJ) denying his request for asylum and withholding of removal.1

      We conclude that substantial evidence supports the agency’s determination that
Morales-Tigu failed to show that the Guatemalan government is unable or unwilling
to control the private actors that he fears. This finding is dispositive of Morales-
Tigu’s asylum claim. See Gutierrez-Vidal v. Holder, 709 F.3d 728, 732–33 (8th Cir.
2013). Because Morales-Tigu did not satisfy asylum’s lower burden, his withholding
claim fails as well. See id. at 733.

      We deny the petition for review.
                     ______________________________




      1
       The IJ’s denial of relief under the Convention Against Torture is not before
this Court. See Hernandez v. Holder, 760 F.3d 855, 863 (8th Cir. 2014) (noting that
arguments not raised in an opening brief are waived).

                                        -2-